DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: There are numerous reference numbers not shown in Figs. 1-16 and 38-53, that are mentioned din the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites “relesably” and it appears it should recite “releasably.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites “the hook portion curving around a side of the body portion,” which renders the claim indefinite and unclear because Examiner does not know which body portion Applicant referring to in the recitation.  Applicant recites “a body portion configured to hold an end of a cord” and “a body portion of the cord.”
Claim 1 recites the limitation "the capture area" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second end of the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first cord holding body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second end of the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recites “the securing portion is bent around the body portion,” which renders the claim indefinite and unclear because Examiner does not know which body portion Applicant referring to in the recitation.  Applicant recites “a body portion” and “a body portion of the cord.”
Claim 14 recites the limitation "the capture area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second end of the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntire (U.S. 5,383,259).
Examiner’s note concerning claims 4-7 and 13-15, which are directed to a product-by-
process claim wherein the process relied upon is “molding”. This limitation is not given any patentable
weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different
process. See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1., McIntire discloses a device for holding a cord, the device comprising: 
a body portion (41) configured to hold an end of a cord; and 
a hook portion (40/42/44)  comprising a first end (end of 42) interconnected with the body portion and a second end (end of 42 or 44) configured to capture a body portion of the cord, the hook portion curving around a side of the body portion to position the second end of the hook portion for capturing the body portion of the cord to secure the device to an object (see Figs. 1-2 and 9), wherein the hook portion includes an apex (apex of 44) and the apex is inline with the capture area, such that the cord is inline with the apex (see Fig. 9).
2. The device of claim 1, wherein the cord enters approximately perpendicularly to the body portion (see Fig. 9) and the second end of the body includes a cord capture area (capture area of 41 defined by interior surfaces which hold the cord 43) which releasably engages the cord such that, when engaged, the cord does not shift where the cord enters the body portion.
3. The device of claim 2, wherein the cord capture area releasably engages the cord such that over time, the cord does not shift back and forth against the body portion and slowly wear away and break the body portion (see Fig. 9). 
4. The device of claim 3, wherein the first cord holding body is molded around the cord (see Figs. 1-2 and 9).
5. The device of claim 4, wherein the cord includes a crimp (cord is not positively claimed and not given any patentable weight but a crimp 31 is disclosed) that is molded around by the first cord holding body (cord is not positively claimed and not given any patentable weight, and it appears the first cord holding body is structure with the cord). 
6. The device of claim 5, wherein the first cord holding body (cord is not positively claimed and not given any patentable weight, and it appears the first cord holding body is structure with the cord) is molded around a securing portion (40) of the hook portion.
7. The device of claim 6, wherein the securing portion is oriented in the first cord holding body (cord is not positively claimed and not given any patentable weight, and it appears the first cord holding body is structure with the cord) such that the crimp is oriented to cross the securing portion within the first cord holding body (see Figs. 1-2 and 9).
As for Claim 8, McIntire discloses a device for holding a cord, the device comprising: 
a body portion (41) configured to hold an end of a cord; and 
a hook portion (40/42/44) comprising a first end interconnected with the body portion (see Figs. 1-2 and 9) and a second end configured to capture a body portion of the cord (see Figs. 1-2 and 9), the hook portion curving around a side of the body portion to position the second end of the hook portion for capturing the body portion of the cord to secure the device to an object (see Figs. 1-2 and 9), wherein the cord enters approximately perpendicularly to the body portion and the second end of the body includes a cord capture area which releasably engages the cord such that, when engaged, the cord does not shift where the cord enters the body portion (see Figs. 1-2 and 9).
9. The device of claim 8, wherein the hook portion includes an apex and the apex is inline with the capture area, such that the cord is inline with the apex (see Figs. 1-2 and 9).
10. The device of claim 9, wherein the cord capture area relesably engages the cord such that over time, the cord does not shift back and forth against the body portion and slowly wear away and break the body portion (see Figs. 1-2 and 9).
As for Claim 11, McIntire discloses a tensioning device comprising: 
a cord (43); 
a body portion (41), the body portion holding the cord and comprising a groove (groove defined in 41 outer surface); and 
a hook portion (40/42/44) comprising a securing portion (40/42), a first end interconnected with the body portion (see Figs. 1-4 and 9), and a second end (see Figs. 1-4 and 9), configured to capture a body portion of the cord, wherein the securing portion is oriented in the groove (see Figs. 3-4 disclosing  40 oriented in groove of 41).
12. The device of claim 11, wherein the securing portion is bent around the body portion (see Figs. 1-4 and 9).
13. The device of claim 12, wherein the body portion is molded around an end of the cord (see Figs. 1-4 and 9).
14. The device of claim 13, wherein the hook portion includes an apex and the apex is inline with the capture area, such that the cord is inline with the apex (see Figs. 1-2 and 9).
15. The device of claim 14, wherein the cord enters approximately perpendicularly to the body portion and the second end of the body includes a cord capture area (see Figs. 1-4 and 9) which releasably engages the cord such that, when engaged, the cord does not shift where the cord enters the body portion (see Figs. 1-4 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677